Citation Nr: 0118163	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a total 
hysterectomy due to tumor.  

2.  Entitlement to service connection for thrombophlebitis as 
secondary to service-connected postphlebitic syndrome, left 
leg.  

3.  Entitlement to service connection for peripheral vascular 
disease as secondary to service-connected postphlebitic 
syndrome, left leg.  

4.  Entitlement to service connection for breathing problems 
due to inferior turbinectomy.  

5.  Entitlement to service connection for dermatophytosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to July 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991). 
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  While the 
claims for service connection herein were denied by the RO as 
not well grounded, the evidentiary and procedural development 
in the case is shown to be essentially the same as that 
afforded a well-grounded claim.  Thus, the record shows that 
all pertinent medical records identified by the veteran have 
been obtained and that these records are sufficient to 
properly decide the veteran's claim.  The veteran has also 
been advised by the RO of the bases for the denial of her 
claims and thus, the kind of medical evidence needed to 
support the claims.  However, the veteran has not indicated 
that such medical evidence or opinion is obtainable or even 
exists.  Since the basic provisions of the new law have 
already been applied in this case and there is no indication 
that further development would be fruitful, the case does not 
fall within the purview of Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Upon review of the evidence, the Board is satisfied that all 
necessary evidence has been received and has been adequately 
developed for an equitable disposition of the veteran's 
appeal.  Since the record shows no indication of any need for 
additional evidentiary or procedural development to comply 
with the newly enacted provisions of the Veterans Claims 
Assistance Act of 2000, the case is ready for Board review at 
this time.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a total 
hysterectomy due to tumor.  

2.  Service connection is currently in effect for 
postphlebitic syndrome, left leg.

3.  Thrombophlebitis was not present in service and is not 
etiologically related to postphlebitic syndrome, left leg.  

4.  Peripheral vascular disease was not present in service 
and is not etiologically related to postphlebitic syndrome, 
left leg.  

5.  Breathing problems are not etiologically related to the 
veteran's service-connected residuals of inferior 
turbinectomy.  

6.  There is no competent medical evidence showing the 
presence of dermatophytosis of service origin.  


CONCLUSIONS OF LAW

1.  A total hysterectomy due to tumor was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. § 3.303 (2000).  

2.  Thrombophlebitis was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107) (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (2000).  

3.  Peripheral vascular disease was not incurred in or 
aggravated by service and is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A.  §§ 
1110, 1131; Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107) (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (2000).  

4.  Breathing problems were not incurred in or aggravated by 
service and are not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107) (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (2000).  

5.  Dermatophytosis was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107) (West 1991); 38 
C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for uterine tumor or 
other uterine problems, chronic thrombophlebitis, peripheral 
vascular disease, chronic breathing problems or 
dermatophytosis.  Initial VA examination in September 1982 
was also negative as to the presence of any of these claimed 
disabilities.  

The veteran filed her claims seeking service connection for 
the disabilities at issue in October 1999.  She asserts that 
a uterine tumor began during service, but did not become 
evident until a few years after service discharge.  She also 
maintains that she has developed thrombophlebitis and 
peripheral vascular disease as a result of her service-
connected postphlebitic syndrome of the left leg.  She 
further states that she has developed breathing problems as a 
result of her service-connected inferior turbinectomy and 
also that service connection should be granted for claimed 
dermatophytosis.  

Postservice private medical records show the veteran 
underwent a total hysterectomy with removal of a huge uterine 
fibroid in 1985.  The veteran has furnished no competent 
medical evidence or opinion indicating that there is a 
relationship between the tumor and her period of service, nor 
is such relationship shown in the medical evidence of record.  
The veteran has also failed to point out the existence of any 
medical evidence to support her claim.  The only positive 
evidence presented in support of her claim is her opinion in 
that regard.  

Postservice medical records are also negative as to any 
mention of any etiologic relationship between the claimed 
thrombophlebitis and peripheral vascular disease and the 
veteran's service connected postphlebitic syndrome of the 
left leg.  Again, the only positive evidence in this regard 
is the veteran's contentions of such relationship.  She has 
not referenced any medical evidence or opinion in support of 
her claim.  

The veteran also seeks service connection for breathing 
problems, which she associates with her service-connected 
inferior turbinectomy.  Postservice medical records are 
negative as to the presence of the claimed disability and the 
veteran has furnished no medical evidence or opinion to 
support either the presence of the claimed disability or its 
relationship to service or to a service-connected disability.  
Again, the present medical record does not support her theory 
of entitlement.  

Finally, the veteran seeks service connection for 
dermatophytosis, but its presence is not shown either during 
or following service.  While the record shows the presence of 
tinea versicolor in service and subsequently, service 
connection has already been granted for this skin disorder.  
However, the record does not show the presence of 
dermatophytosis during service or that any currently existing 
dermatophytosis is related to service or to service-connected 
disability.  Again the veteran has submitted no competent 
medical evidence or opinion to support her claim for service 
connection for dermatophytosis and the record contains no 
favorable supporting medical evidence or opinion in this 
regard.  

Criteria

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.   

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for disability 
proximately due to or the result of service- connected 
disability.  38 C.F.R. § 3.310.  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Analysis

Initially, the Board notes that the veteran's argument in 
this case is that her claimed disabilities are related to 
service or to service connected disability.  The veteran's 
claim for these disabilities was not filed until 1999, many 
years after her service discharge and she has offered no 
competent evidence that might support her claim that they are 
related to service.  

In this regard, the evidentiary record fails to demonstrate 
that the disabilities at issue were present during service or 
at any time proximate thereto.  As the claimed conditions 
were not treated or even identified during service, there is 
no sound medical basis to support a finding of incurrence or 
that the any preexisting condition was aggravated by service.  
She has furnished no competent medical evidence or opinion to 
relate any of the claimed disabilities to service and such is 
not otherwise shown in the record.  The only indication of 
any relationship to service is her unsupported lay opinion to 
that effect. The Board has considered the veteran's 
contentions, but note that there is no competent medical 
evidence supporting her view.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring an expert medical opinion, to 
include medical diagnoses and opinions of medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran has also argued that her thrombophlebitis and 
peripheral vascular disease are related to her service-
connected postphlebitic syndrome of the left leg and as such 
should be service connected on a secondary basis.  However, 
as noted above, service connection on this basis requires a 
showing that the claimed disabilities are proximately due to 
or the result of service connected disability.  The medical 
evidence of record fails to show that the conditions claimed 
by the veteran are due to service-connected disability and 
the veteran has not furnished competent medical evidence or 
opinion in of support her lay statements that such 
relationships exist.  As noted above, it is clear that the 
veteran lacks the medical training and expertise to provide a 
medical diagnoses or opinion of medical etiology.  Thus, 
there is also no basis for any grants of service connection 
on a secondary basis.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case that claim is denied.  Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the evidence is against the 
claim for the disabilities at issue and, thus, there is no 
doubt to be resolved.  



ORDER

Service connection for a total hysterectomy due to tumor is 
denied.  

Service connection for thrombophlebitis as secondary to 
postphlebitic syndrome, left leg, is denied.  

Service connection for peripheral vascular disease as 
secondary to postphlebitic syndrome, left leg, is denied.  

Service connection for breathing problems due to inferior 
turbinectomy is denied.  

Service connection for dermatophytosis is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 


